DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the liquid crystal display (LCD) device of claim 1, in particular the limitations of an under-screen sensor disposed in the backlight module with respect to the digging region of the liquid crystal module; and a micro light emitting diode (LED) module disposed in the digging region defined by the liquid crystal module; wherein the micro LED module defines a micro LED operable region, and the micro LED operable region is adjacent to the liquid crystal module operable region.
The closely related prior art, Chen et al. (US 20190171050) discloses (Figs. 1-12) a liquid crystal display (LCD) device for an under-screen identification scheme, comprising: a liquid crystal module (4) comprising an array glass (41, 42; section 0031), a liquid crystal layer (43), and a polarizer (2), wherein the liquid crystal layer and the polarizer are sequentially disposed on the array glass, and the liquid crystal module defines a liquid crystal module operable region and a digging region (P1) adjacent to the liquid crystal module operable region; a backlight module (5) disposed under the liquid crystal module and emitting light toward the liquid crystal module; an under-screen sensor (1) disposed in the backlight module with respect to the digging region of the liquid crystal module.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yeke Yazdandoost et al. (US 20190310724), Smith et al. (US 20170161543), Lin et al. (US 20190157337), and Chung et al. (US 20180012069).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES S CHANG/Primary Examiner, Art Unit 2871